Citation Nr: 0126842	
Decision Date: 11/28/01    Archive Date: 12/03/01

DOCKET NO.  01-02 395A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date prior to December 10, 1996, 
for a grant of a total rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel





INTRODUCTION

The veteran had active military service from April 1954 to 
November 1957, and from January 1958 to January 1968.

This appeal arose from a September 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, which denied an earlier effective 
date for a TDIU.

This case has been before the Board on two prior occasions.  
In July 1998, the Board found that new and material evidence 
had been submitted to reopen a previously denied claim of 
entitlement to service connection for multiple sclerosis.  
The Board remanded the issue of service connection for 
multiple sclerosis for further development, and adjudication 
on a de novo basis.  In November 1999, the Board granted 
service connection for multiple sclerosis.


FINDINGS OF FACT

1. Effective December 10, 1996, the RO granted service 
connection for multiple sclerosis, and assigned a 30 
percent disability rating; hence, December 10, 1996 is the 
first date on which the veteran had at least one 
disability rating of 40 percent or more, and a total 
combined service-connected disability rating of at least 
70 percent.

2. December 10, 1996 represents the earliest date upon which 
the probative evidence of record can reasonably be 
construed as indicating the veteran's inability to obtain 
or retain substantially gainful employment as a result of 
service-connected disabilities.




CONCLUSION OF LAW

The criteria for an effective date earlier than December 10, 
1996, for an award of a TDIU, have not been met.  38 U.S.C.A. 
§ 5110 (West 1991 & Supp. 2001), as amended by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. § 
5107); 38 C.F.R. § 3.400 (2000), as amended by 66 Fed. Reg. 
45,620-45,632 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background.  The veteran argues that he is entitled 
to an effective date prior to December 10, 1996, for a total 
disability evaluation for individual unemployability.  

Following discharge from service, the RO granted service 
connection for gout, rated as 20 percent disabling; for 
traumatic arthritis with limitation of motion of the left 
ankle, post fracture, rated as 20 percent disabling; for 
degenerative discogenic disease and associated arthritis of 
C6 and C7 with moderate limitation of motion, rated as 20 
percent disabling; and prostatitis, cholecystectomy with 
hiatal hernia, and appendectomy, each assigned noncompensable 
ratings.  This 50 percent schedular rating was in effect 
since 1980.

In September 1987, the veteran filed a claim for service 
connection for multiple sclerosis.  In November 1987, the RO 
denied the claim, and notified the veteran of its decision.  
However, since a notice of disagreement with the decision was 
not filed within one year of the November 1987 rating 
decision, the decision became final.  See 38 U.S.C.A. 
§ 7105(c).

In March 1990, the veteran requested reconsideration of his 
claim for service connection for multiple sclerosis.  In 
support of his claim, he submitted a March 1990 examination 
for aid and attendance, which indicated that the veteran may 
have a form of multiple sclerosis.  However, the RO confirmed 
and continued the September 1987 decision, stating that the 
1990 examination report was cumulative of evidence previously 
considered.  The veteran submitted a notice of disagreement, 
but did not perfect his appeal; thus, the claim became final.  
See 38 U.S.C.A. § 7105(c).

In June 1995, the veteran submitted a formal claim for a 
total rating based upon individual unemployability (TDIU) 
(Veteran's Application for Increased Compensation Based Upon 
Individual Unemployability (VA Form 21-8940)).  He reported 
that he had worked as a teacher from February 1976 to August 
1987.

In August 1995, the RO denied the veteran's claim for TDIU, 
finding that the veteran's service-connected disabilities did 
meet the minimum schedular requirements for entitlement to 
TDIU.  

On December 10, 1996, the veteran renewed his claim for 
service connection for multiple sclerosis.  Following 
determinations culminating in a November 1999 decision, 
service connection was established for multiple sclerosis.  
In January 2000, the RO assigned a 30 percent disability 
evaluation for this disorder.  

In July 2000, the RO also assigned separate ratings of 40 
percent for bladder incontinence, 30 percent for severe foot 
movement, and 40 percent for dizziness with vertigo.  The 
combined disability evaluation was then 90 percent, and the 
RO granted the veteran a total rating based on individual 
unemployability, effective from December 10, 1996.

Analysis.  Initially, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (Pub. L. No. 106-475, 114 Stat. 2096 (2000)) was 
enacted, which provided new statutory requirements regarding 
notice to a veteran and his representative and specified 
duties to assist veterans in the development of their claims.  
In August 2001, VA issued regulations implementing the 
provisions of VCAA "to establish clear guidelines consistent 
with the intent of Congress regarding the timing and scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits."  See 66 
Fed. Reg. 46520 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).

Upon careful review of the claims folder the Board finds that 
all required notice and development action specified in the 
new regulations have been complied with during the pendency 
of the current appeal.  Specifically, the Board finds that 
the statement of the case, provided to both the appellant and 
his attorney, satisfies the requirement of the new 
regulations in that it clearly notifies the appellant and his 
representative of the evidence necessary to substantiate his 
claim.  Additionally, the Board finds that the duties to 
assist provided under the new regulations have also been 
fulfilled in that all evidence and records identified by the 
appellant as plausibly relevant to his pending claim have 
been collected for review.  No further assistance is 
necessary to comply with the requirements of this new 
legislation or any other applicable rules or regulations 
regarding the development of the pending claim.

A total disability rating may be assigned when a schedular 
rating is less than total if, when there are two or more 
disabilities, at least one disability is ratable at 40 
percent or more, and any additional disabilities result in a 
combined rating of 70 percent or more, and the disabled 
person is unable to secure or follow a substantially gainful 
occupation.  38 C.F.R. § 4.16(a) (2000).  A total disability 
rating may also be assigned on an extra-schedular basis, 
pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), 
for veterans who are unemployable by reason of service-
connected disabilities, but who fail to meet the percentage 
standards set forth in section 4.16(a).  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service-connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by non-service-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2000).

With regard to the question of effective date, except as 
otherwise provided, the effective date of an evaluation and 
award of pension, compensation, or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later date.  In the case of disability 
compensation, the effective date of the award for increase is 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred if the claim is 
received within one year from such date; otherwise, the 
effective date of the award is the date of receipt of the 
claim.  38 U.S.C.A. § 5110 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.400(o) (2000).

In this case, the RO's award of a total disability rating was 
predicated, at least in part, on the grant of service 
connection for multiple sclerosis, which was assigned a 30 
percent evaluation effective from December 10, 1996.  This 
award afforded the veteran a total combined disability rating 
of 70 percent or more - specifically, 90 percent in this 
case, as of that date.  Therefore, the RO awarded a TDIU, 
effective December 10, 1996.  The Board finds that this 
determination is consistent with both the facts and the 
governing legal authority.

The veteran's representative asserts that the veteran should 
be granted a TDIU, effective in September 1987, the date of 
his initial claim for service connection for multiple 
sclerosis.  However, as the veteran did not appeal the RO's 
initial denial of the claim, it became final.  See 
38 U.S.C.A. § 7105(c).  December 10, 1996 was selected as the 
effective date of the award because this date represents the 
earliest time at which the veteran had at least one 
disability rating of 40 percent or more, and a total combined 
disability rating of 70 percent or more.  See 38 C.F.R. 
§ 4.16(a) (2000).  Prior to that date, the veteran did not 
meet the minimum percentage requirements for the award of 
TDIU under 38 C.F.R. § 4.16(a).  Additionally, as December 
10, 1996 represents the earliest date upon which the record 
reasonably established the veteran's inability to obtain or 
retain substantially gainful employment as a result of 
service-connected disabilities, there was not sufficient 
objective evidence of record upon which to warrant RO 
referral to the Director, Compensation and Pension Services, 
under 38 C.F.R. § 4.16(b) (2000), for assignment of a TDIU on 
an extra-schedular basis.

The veteran's representative argues that the veteran has not 
been able to maintain employment due to service-connected 
disabilities since 1987.  However, there is no medical 
opinion or other evidence of record indicating that he was 
physically unable to work prior to December 10, 1996, 
secondary to his service-connected disabilities.  As a 
layperson, the veteran cannot offer his own assertions as 
expert medical opinion evidence binding on the Board.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  He has 
otherwise failed to offer probative medical evidence 
establishing that his service-connected disabilities rendered 
him unemployable prior to December 10, 1996.

In conclusion, as December 10, 1996 represents the earliest 
date upon which probative evidence can reasonably construed 
as indicating the veteran's inability to obtain or retain 
substantially gainful employment as a result of service-
connected disabilities, there is no legal basis for 
assignment of an effective date for the award of a TDIU prior 
to that date.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule does not 
apply, and the claim must be denied.  See 38 U.S.C.A. 
§ 5107(b) (West Supp. 2001); Gilbert, 1 Vet. App. at 55-57.


ORDER

An effective date earlier than December 10, 1996, for the 
award of a total disability rating based on individual 
unemployability due to service-connected disability, is 
denied.



		
	M.G. MAZZUCCHELLI
	Acting Member, Board of Veterans' Appeals



 

